Citation Nr: 0811974	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  02-00 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The veteran had active service from March 1953 to March 1955.  

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In November 2004, the Board affirmed the RO's decision.  The 
veteran then appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
February 2006, based on a Joint Motion For An Order Vacating 
The Board Decision And Incorporating The Terms Of This Remand 
(joint remand), the Court remanded the claim to the Board for 
compliance with the instructions in the joint motion.  

The Board in turn remanded the claim to the RO via the 
Appeals Management Center (AMC) in Washington, D.C. in 
September 2006 and August 2007.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claim.

2.  The veteran's bilateral hearing loss is not related to 
his active service, including any in-service noise exposure.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5102, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to his claim such 
that the Board's decision to proceed in adjudicating it does 
not prejudice the veteran in the disposition thereof.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

In March 2006, the Court held that the aforementioned notice 
requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; 
(2) existence of disability; (3) a connection between service 
and disability; (4) degree of disability; and (5) effective 
date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 484 (2006).  The Court further held that notice 
under the VCAA must inform the claimant that, if the RO 
grants his service connection claim, it will then assign such 
an award a disability rating and an effective date.  Id. at 
486.

In this case, the RO provided the veteran VCAA notice on his 
claim by letters dated April 2001, October 2006 and August 
2007, after initially deciding that claim in a rating 
decision dated May 2000.  Given that VCAA notice was not 
mandated at the time of the rating decision, the RO did not 
err by providing remedial notice.  Rather, the timing of such 
notice reflects compliance with the requirements of the law 
as found by the Court in Pelegrini II.  

The content of such notice also reflects compliance with the 
requirements of the law as found by the Court in Pelegrini II 
and Dingess/Hartman.  In the letters, the RO acknowledged the 
veteran's claim, notified the veteran of the evidence needed 
to substantiate that claim, identified the type of evidence 
that would best do so, informed him of VA's duty to assist, 
and indicated that it was developing his claim pursuant to 
that duty.  As well, the RO provided the veteran all 
information on disability ratings and effective dates.  The 
RO also identified the evidence it had received in support of 
the veteran's claim and the evidence it was responsible for 
securing.  The RO noted that it would make reasonable efforts 
to assist the veteran in obtaining all outstanding evidence 
provided he identified the source(s) thereof.  The RO also 
noted that, ultimately, it was the veteran's responsibility 
to ensure VA's receipt of all pertinent evidence.  The RO 
advised the veteran to sign the enclosed forms authorizing 
the release of his treatment records if he wished VA to 
obtain such records on his behalf.  The RO also advised the 
veteran to identify or send directly to VA any evidence he 
had in his possession, which pertained to, and he thought 
would support, his claim.  

B.  Duty to Assist

VA made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim.  38 U.S.C.A. § 
5103A(a), (b), (c) (West 2002).  Specifically, the RO secured 
and associated with the claims file all evidence the veteran 
identified as being pertinent to his claim, including service 
medical records and post-service treatment records.  Since 
then, including in a written statement received in January 
2008, the veteran has indicated that there is no other 
information or evidence to secure in support of his claim.  

The RO also conducted medical inquiry in support of the 
claims being decided by affording the veteran VA 
examinations, during which VA examiners addressed the 
etiology of the veteran's hearing loss.  The veteran does not 
now assert that the reports of these examinations are 
inadequate to decide his claim.

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant). 

II.  Analysis of Claim

The veteran claims entitlement to service connection for 
bilateral hearing loss.  He specifically asserts that he 
developed such loss in service secondary to the noise to 
which he was exposed while serving in an artillery unit, 
teaching servicemen to use artillery, bazookas, grenades, 
pistols, rifles and machine guns, and demonstrating live 
fire.    

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2007).  

In cases involving service connection for hearing loss, 
impaired hearing will be considered to be a disease when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2007).  

Service connection may be granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Service connection may be presumed for an organic disease of 
the nervous system, which includes sensorineural hearing 
loss, if the veteran served continuously for 90 days or more 
during a period of war or during peacetime after December 31, 
1946, and one of these conditions became manifest to a degree 
of 10 percent within one year from the date of discharge, and 
there is no evidence of record establishing otherwise.  38 
U.S.C.A. §§ 1101(3), 1112(a), 1113, 1137 (West 2002); 38 
C.F.R. 
§§ 3.307(a)(1)-(3), 3.309(a) (2007).

In order to prevail with regard to the issue of service 
connection on the merits, there must be medical evidence of a 
current disability, see Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In this case, post service VA and private treatment records, 
a letter from Richard L. Baker, M.D., and reports of VA 
examinations confirm that the veteran currently has bilateral 
hearing loss.  The question is thus whether this hearing loss 
is related to the veteran's active service, including the 
alleged in-service noise exposure.

The veteran's service medical records are unavailable and 
presumed destroyed in a 1973 fire at the National Personnel 
Records Center (NPRC).  In their stead, the veteran has 
submitted written statements of his siblings and an 
acquaintance of 50 years indicating that the veteran's 
hearing was fine when he went into the service, but now 
interferes with his ability to have a normal life.  There are 
no medical records in the claims file, which show that the 
veteran reported or received treatment for noise exposure or 
hearing loss during active service.  The veteran's service 
personnel records are available, however, and based on the 
content of these records, the Board accepts that, as alleged, 
the veteran was exposed to noise while serving on active 
duty.

According to the veteran's post-service treatment records, 
the veteran did not report or seek treatment for bilateral 
hearing loss for approximately three decades after his 
discharge from service.  Since 1988, when a medical 
professional first diagnosed such a condition, other medical 
professionals have discussed the etiology thereof.  

During a VA audiological examination conducted in February 
2003, when the veteran reported a history of in-service noise 
exposure secondary to being part of a motor pool and to 
hunting recreationally, a VA examiner opined that there was 
insufficient information available to determine a possible 
etiology of the veteran's bilateral hearing loss without 
resorting to speculation.  In May 2004, based on the report 
of the same examination, a VA physician offered a written 
opinion mirroring that of the VA examiner.

During a VA audiological examination conducted in November 
2006, when the veteran reported a history of in-service noise 
exposure secondary to artillery and grenades and denied 
recreational exposure, the same VA physician who offered the 
May 2004 opinion again indicated that he could not comment on 
the etiology of the veteran's bilateral hearing loss without 
resorting to speculation.  He explained that, due to a lack 
of in-service hearing evaluations, the veteran's hearing 
sensitivity prior to and during service, including on 
discharge, was unknown.

During a VA audiological examination conducted in September 
2007, when the veteran reported a history of in-service noise 
exposure secondary to bazookas, hand grenades and explosives 
and denied recreational exposure, another VA examiner opined 
that he could not render an opinion on whether the veteran's 
bilateral hearing loss was at least as likely as not related 
to the noise to which the veteran was exposed during service 
without resorting to speculation.  He too based this opinion 
on a lack of in-service audiological information.  

The veteran has not submitted a medical opinion refuting 
those of the VA examiners and physician noted above.  Rather, 
his assertions represent the only evidence of record 
establishing that his bilateral hearing loss is related to 
his active service, or more specifically, his in-service 
noise exposure.  Such assertions may not be considered 
competent evidence of a nexus as the record does not reflect 
that the veteran possesses a recognized degree of medical 
knowledge to diagnose a medical condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that 
laypersons are not competent to offer medical opinions). 

Inasmuch as there is no competent medical evidence of record 
relating the veteran's bilateral hearing loss to his active 
service or establishing that the loss manifested within a 
year of his discharge from service, the Board concludes that 
such disability was not incurred in or aggravated by service 
and may not be presumed to have been so incurred.  The 
evidence in this case is not in relative equipoise; 
therefore, the veteran may not be afforded the benefit of the 
doubt in the resolution of his claim.  Rather, as a 
preponderance of the evidence is against the claim, it must 
be denied.


ORDER

Service connection for bilateral hearing loss is denied.  


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


